Citation Nr: 0825935	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-25 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1966 to April 
1974 followed by service in the Army National Guard.  He 
served as a light weapons infantryman during service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
North Little Rock, Arkansas regional office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran's 
bilateral hearing loss claim.

The veteran offered testimony before the undersigned at a 
video hearing held in July 2007.

In October 2007 the Board remanded this matter to the RO for 
further development.


FINDINGS OF FACT

1.  There is a nexus between the veteran's current right ear 
hearing loss and his service.

2.  There is no nexus between the veteran's current left ear 
hearing loss and his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right ear hearing loss has been met.  38 U.S.C.A. § 101(24), 
1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for entitlement to service connection for 
left ear hearing loss has not been met.  38 U.S.C.A. § 
101(24), 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in a June 2005 letter.  This letter told the 
veteran what evidence was needed to substantiate the claims 
for service connection for bilateral hearing loss, among 
other conditions.  The veteran was also informed that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  Finally, the letter notified the 
veteran that he should submit any treatment records relevant 
to his claim, and invited him to send information relevant to 
his claim.  This letter met the duty to notify the veteran in 
accordance with Pelegrini.

The veteran was not provided with information pertaining to 
the assignment of disability ratings or effective dates until 
January 2008.  VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini.  As the 
veteran's claims were readjudicated in a March 2008 
supplemental statement of the case this timing deficiency was 
cured.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service and VA treatment records 
have been obtained.  The veteran has submitted private 
treatment records in support of his claim.  

The veteran has been afforded two VA examinations, and 
relevant medical opinions have been obtained.  As there is no 
indication from either the veteran or his representative that 
there is any outstanding pertinent medical evidence, the 
Board may proceed with consideration of the veteran's claim.  


Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Service connection will also be granted for disability 
resulting from a disease or injury incurred in or aggravated 
while performing active duty for training, or an injury 
incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. § 101(24).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If other organic diseases of the nervous system such as 
hearing loss become manifest to a degree of 10 percent within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hearing loss during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has held that the 
threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss

A May 1966 audiology examination for entrance into service 
was within normal limits.  The veteran's service treatment 
records demonstrate that he was treated for burns and other 
injuries as a result of an April 1967 incident when the 
vehicle the veteran was driving in Vietnam struck a land 
mine.  These records are otherwise negative for any 
complaints, treatment or symptoms of hearing loss.  An 
audiology examination does not appear to have been conducted 
in December 1973 during the separation physical examination.  
The report of medical history completed at separation from 
service shows that he checked boxes indicating that he had 
and that he had not had hearing loss.

The veteran's February 1981 Army National Guard entrance 
auditory examination revealed right ear thresholds between 20 
and 40 decibels at between 500 and 4000 Hertz, and left ear 
thresholds at between 5 and 15 decibels at the same 
thresholds.  In his report of medical history completed at 
the time of the examination, the veteran indicated that he 
did not have hearing loss.  A March 1986 periodic auditory 
examination revealed right ear thresholds between 9 and 70 
decibels and left ear thresholds between 5 and 25 decibels at 
the same thresholds.  He was diagnosed as having hearing loss 
as the result of a November 1989 screening examination which 
revealed right ear thresholds between 20 and 55 decibels and 
left ear thresholds between 35 and 50 decibels at the same 
thresholds.  

At a VA examination in January 2006, the examiner opined that 
the veteran's current left ear hearing loss did not begin in 
service, inasmuch as examinations were within normal limits 
prior to 1989.  The examiner was also unable to offer an 
opinion regarding the etiology of the veteran's right ear 
hearing loss without a discharge audiology examination or 
other audiology examination completed after 1974 and before 
1981.

The veteran testified at his July 2007 hearing that he first 
noticed worsening hearing problems in 1995, but noted that he 
did have some difficulties correctly understanding people 
prior to that time.  He also testified that his family 
members have commented on his hearing difficulties but he was 
unable to state when these concerns first emerged.

A February 2008 VA audiology examination revealed right ear 
thresholds between 30 and 90 decibels, and left ear 
thresholds between 20 and 80 decibels between 500 and 4000 
Hertz.  Right ear word recognition scores were 68 percent and 
left ear word recognition scores were 92 percent.  The 
examiner noted that the veteran's hearing loss worsened 
during his National Guard service, however, she was not able 
to offer an opinion as whether this decrease was attributable 
to that service or to other civilian occupational noise 
exposure.  The examiner was also unable to offer an opinion 
as to whether the veteran's right ear hearing loss was 
present when he was discharged from active duty in April 
1974, because of the absence of test results.

The record contains the reports of a number of private and VA 
audiology examinations dated since April 1981.  These 
examinations revealed findings consistent with those reported 
in the National Guard records.

As the veteran's February 1981 examination demonstrated that 
he had a right ear auditory threshold in excess of 40 
decibels, and his November 1989 examination demonstrated left 
ear auditory thresholds in excess of 40 decibels,  he suffers 
from current bilateral hearing loss as defined by VA 
regulations.  38 C.F.R. § 3.385.

The veteran contends that he currently suffers from bilateral 
hearing loss as a result of acoustic trauma he suffered 
during service.  This acoustic trauma includes being 
routinely exposed to light arms and artillery fire during 
combat and being wounded in Vietnam after the vehicle he was 
traveling in struck an enemy land mine and exploded.  He 
contends in his substantive appeal that he has suffered from 
hearing loss ever since he was wounded in this April 1967 
incident.

The veteran is competent to report noise exposure, and the 
reported noise exposure would be consistent with his 
documented combat service and combat injury.  Accordingly, 
the element of an in-service injury is satisfied.  
38 U.S.C.A. § 1154(b).

In order for the veteran's bilateral hearing loss to be 
recognized as service connected, however, the condition must 
be linked to the in-service noise exposure or to some other 
disease or injury in service.  The VA examiner, after 
reviewing the veteran's claims folder and conducting an 
examination, was unable to offer any opinion as to such a 
link for the veteran's right ear hearing loss.  In light of 
the fact that no separation audiology examination was 
conducted, that right ear hearing loss was present in the 
first auditory examination following service, and the VA 
examiner's inability to offer a nexus opinion, the evidence 
is at least in equipoise.  Entitlement to service connection 
for right ear hearing loss is therefore granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).

The VA examiner found in January 2006, however, that the 
veteran's left ear hearing loss was not related to his 
service as it did not appear until 1989.  The veteran himself 
testified at his July 2007 video hearing that he first 
noticed worsening hearing in 1995.  A continuity of 
symptomatology has not been established, and no competent 
medical opinion has been presented which establishes a link 
between the veteran's current left ear hearing loss and any 
in-service noise exposure.  Reasonable doubt therefore does 
not arise and the veteran's claim for left ear hearing loss 
must be denied.  38 U.S.C.A. §5107(b)(West 2002).

	




						(CONTINUED ON NEXT PAGE)
ORDER
 
1.  Entitlement to service connection for right ear hearing 
loss is granted.

2.  Entitlement to service connection for left ear hearing 
loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


